Exhibit 10.1

 

LOGO [g806459g0925213224647.jpg]

EXECUTION COPY

September 24, 2019

Devin Wenig

VIA ELECTRONIC DELIVERY

Dear Devin:

This letter agreement confirms our agreement relating to your resignation from
employment with eBay Inc. and its affiliates (collectively, “eBay” or the
“Company”), from your membership on the Board of Directors of eBay (the “Board”)
and from any other officer positions you hold at the Company or any of its
affiliates and boards of directors on which you serve by reason of your position
as President and Chief Executive Officer of eBay. By executing this letter
agreement, you hereby confirm your resignation effective September 25, 2019
(“Separation Date“). This letter agreement (“Separation Agreement” or
“Agreement”) sets forth the severance benefits for which you are eligible if you
sign this Separation Agreement, in full satisfaction of your entitlements under
that certain letter agreement dated September 29, 2014 (“Letter Agreement”).
Please note that as required under the Letter Agreement, this Separation
Agreement contains a release of claims against eBay Inc., among others.

 

1.

SEPARATION. On your Separation Date, the Company will pay you all accrued
salary, subject to standard payroll deductions and withholdings, earned through
the Separation Date. You will also be paid all accrued and unused vacation time
earned through the Separation Date, subject to standard payroll deductions and
withholdings, and any ESPP contributions withheld thus far for the current
purchase period (if applicable). You are entitled to these payments regardless
of whether you sign this Agreement.

 

2.

PAYMENTS UNDER THE LETTER AGREEMENT. Your resignation from the Company shall be
treated as a termination of your employment with the Company other than for
“Cause” under the Letter Agreement. Consequently, you are eligible to receive
certain payments under the Letter Agreement if you sign and do not revoke this
Agreement within the time periods specified in section 17 of this Agreement. A
copy of the fully executed Letter Agreement is attached to this Agreement for
your convenience. All payments and benefits provided under this Agreement or
otherwise are subject to standard deductions and withholdings.

 

  A)

Non-Equity Related Payments. The Company will make the following payments to you
in accordance with the terms of the Letter Agreement in the form of a lump sum
payment within 30 days after the Effective Date (as such term is defined in
section 17 of this Agreement):

 

  i)

Two times your Annual Base Salary (as such term is defined in the Letter
Agreement), which equals $2,000,000; and



--------------------------------------------------------------------------------

  ii)

Two times your Bonus Amount (as such term is defined in the Letter Agreement),
which equals S4,000,000.

In addition, you are eligible to receive a prorated portion of the bonus under
the eBay Incentive Plan (as amended and restated May 1, 2015) (“eIP”), if any,
that you otherwise would have earned and been paid (using your accrued eligible
compensation under the eIP through the last day of employment) for the 2019
fiscal year under the eIP. This eIP payout is based on the actual performance of
the Company for the full year (and will not take into account any individual
performance factors), but prorated for the time that you were employed during
2019 (i.e., January 1, 2019, to your Separation Date) and otherwise subject to
all applicable terms of the eIP. This amount will be paid, if at all, at the
time when the Company pays bonuses under the eIP to employees, but no later than
March 15, 2020.

 

  B)

Equity-Related Payments. The Company will make the following cash payments to
you with respect to your outstanding and unvested equity awards under the eBay
Inc. 2008 Equity Incentive Award Plan, calculated using the Valuation
Assumptions (as such term is defined in the Letter Agreement). The Company’s
Compensation Committee has approved the following cash payments in accordance
with Rule 16b-3 under the Securities Exchange Act of 1934.

 

  i)

Restricted Stock Unit (“RSU”) Awards. The portions of your outstanding and
unvested RSU Awards that would have become vested within 12 months following the
Separation Date had you remained employed will be payable in a cash lump sum
within 30 days after the Effective Date (see section 17 of this Agreement).
Exhibit A includes the shares associated with the RSU Awards for which you will
be paid.

 

  ii)

2017-2018 Performance Based Restricted Stock Unit (“PBRSU”) Award. The portion
of your 2017-2018 PBRSU Award that is unvested and scheduled to vest on
March 15, 2020, will be payable in a lump sum within 30 days after the Effective
Date (see section 17 of this Agreement). Exhibit A includes the shares
associated with the 2017-2018 PBRSU Award for which you will be paid.

 

  iii)

2018-2019 Performance Based Restricted Stock Unit (“PBRSU”) Award. In accordance
with the terms of the Letter Agreement, your 2018-2019 PBRSU Award shall be
deemed earned prior to the Separation Date assuming achievement of target
performance during the 2018-2019 performance period, and as such that award
shall be payable in a lump sum within 30 days of the Effective Date (see section
17 of this Agreement). Exhibit A includes the shares associated with the
2018-2019 PBRSU Award for which you will be paid.

 

2.



--------------------------------------------------------------------------------

  iv)

2019-2020 Performance Based Restricted Stock Unit (“PBRSU”) Award. In accordance
with the terms of the Letter Agreement, your 2019-2020 PBRSU Award shall be
deemed earned prior to the Separation Date assuming achievement of target
performance during the 2019-2020 performance period, and as such that award
shall be payable in a lump sum within 30 days of the Effective Date (see section
17 of this Agreement). Exhibit A includes the shares associated the 2019-2020
PBRSU Award for which you will be paid.

 

  v)

Dividend Equivalent Rights on RSU Awards and PBRSU Awards. In addition to the
foregoing, you will also be entitled to receive a payment in respect of the
Dividend Equivalents (as such term is defined in the Company’s 2008 Equity
Incentive Plan, as amended and restated) equal to the sum of any declared
dividends accrued plus scheduled dividends on the shares subject to the
foregoing RSU Awards and PBRSU Awards for which the record date (or scheduled
record date) therefore occurred after the date of grant, through the date on
which such RSU Awards and PBRSU Awards would otherwise become vested consistent
with the terms of the Letter Agreement. Exhibit A includes the amount of such
payment.

Pursuant to the terms of your equity grants, and except as provided above, all
vesting of your RSU and PBRSU Awards will cease on your Separation Date and your
outstanding vested stock options will expire 90 days after the Separation Date.
The parties agree and acknowledge that the RSU Awards and PBRSU Awards
constitute “short-term deferrals” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and therefore are not subject to any
delay in payment under such Section 409A. For the avoidance of doubt, any
unvested RSU Awards and PBRSU Awards will be forfeited on the Separation Date.
Subject to Rule 144 of the U.S. Securities Act of 1933, all stock that becomes
vested as of the Separation Date pursuant to this Agreement shall be freely
saleable without restriction or limitation, including without limitation, volume
restrictions, as of and after the Separation Date.

 

3.

COBRA HEALTH COVERAGE. As provided by the federal COBRA law and by the Company’s
current group health plan, you will be eligible to continue your health coverage
following the Separation Date. You are entitled to COBRA coverage whether or not
you sign this Separation Agreement. Your current health coverage is paid through
midnight on the last day of the calendar month in which you terminate. You will
be provided with a separate notice of your COBRA rights. Our COBRA administrator
will mail a COBRA enrollment packet to your home within 30 days of your last day
of employment. You will have 60 days from date of notification to elect COBRA
coverage. You must send in your enrollment forms to our COBRA administrator to
activate coverage. Should you timely elect COBRA, the effective date of your
continued coverage will be retroactive to the date your current coverage
otherwise would have ceased.

 

4.

ADMINISTRATIVE SUPPORT. The Company will provide you with administrative support
(as deemed reasonable by the Company) for up to six months from the Separation
Date.

 

3.



--------------------------------------------------------------------------------

5.

AT-WILL EMPLOYMENT. As stated in the Letter Agreement, your employment is
at-will and nothing contained in this Separation Agreement is intended to create
or imply any contrary policy.

 

6.

OTHER COMPENSATION OR BENEFITS; NO OBLIGATION TO RE-HIRE. You acknowledge that,
except as expressly provided in this Agreement, you will not receive nor are you
entitled to receive any other compensation or severance or benefits after the
Separation Date, other than any vested benefits to which you may be entitled as
of the Separation Date in accordance with the terms of applicable retirement
benefit plans maintained by the Company. You recognize and agree that your
employment relationship with the Company is permanently and irrevocably severed
and the Company has no obligation, contractual or otherwise, to hire, re-hire or
re-employ you in the future.

 

7.

EXPENSE REIMBURSEMENTS. Within ten (10) days after the Separation Date, you will
submit your final documented expense reimbursement statement reflecting any and
all authorized business expenses you incurred through the Separation Date for
which you seek reimbursement. The Company will reimburse you for such expenses
pursuant to its regular business practice.

 

8.

RETURN OF COMPANY PROPERTY. By the Separation Date, you will return to the
Company all Company documents (and all copies thereof) and other Company
property and materials in your possession, or your control, including, but not
limited to, Company files, laptops, tablets and similar devices (including
iPads), notes, memoranda, correspondence, lists, drawings, records, plans and
forecasts, financial information, personnel information, customer and customer
prospect information, sales and marketing information, product development and
pricing information, specifications, computer-recorded information, tangible
property, credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
material of the Company (and all reproductions thereof).

 

9.

INSIDER TRADING. As of your Separation Date, you will no longer be subject to
blackout periods under the Company’s Insider Trading Policy. However, you will
remain subject to US Securities laws, which, among other things, prohibit
trading on the basis of material non-public information. More information
regarding your obligations is outlined in Exhibit B.

 

10.

PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing obligations
under your Employee Proprietary Information and Inventions Agreement which
include but are not limited to the obligation to refrain from any unauthorized
use or disclosure of any confidential or proprietary information of the Company
as well as the obligation to not solicit (directly or indirectly) eBay Inc.
employees for a period of one year (12 months). Failure to comply with this
provision shall be a material breach of this Agreement. A copy of your Employee
Proprietary Information and Inventions Agreement is available upon request.

 

4.



--------------------------------------------------------------------------------

11.

COOPERATION. You agree that upon the reasonable request of the Company or its
affiliates following the Separation Date, you shall use reasonable efforts to
assist and cooperate with the Company or its affiliates in connection with the
defense or prosecution of any claim that may be made against or by the Company
or its affiliates, or in connection with any ongoing or future investigation or
dispute or claim of any kind involving the Company or its affiliates, including
any proceedings before any arbitral, administrative, regulatory, judicial,
legislative or other body or agency. You will be entitled to reimbursement for
any reasonable out-of-pocket expenses and attorneys’ fees (including travel
expenses and other customary disbursements and expenses) incurred in connection
with providing such assistance.

 

12.

NONDISPARAGEMENT. You agree not to disparage the Company, or the Company’s
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation as it related to your knowledge about
them in relationship to eBay; provided that you will respond accurately and
fully to any question, inquiry or request for information when required by legal
process Failure by you to comply with this provision shall be a material breach
of this Agreement.

The Company also agrees that none of the individuals who constitute existing
members of the Board or any of its existing “named executive officers” (as
defined under Item 402 of Regulation S-K), in their capacity as the same, shall
publicly disparage you in any manner likely to be harmful to your personal or
business reputation; provided that such individuals may respond accurately and
fully to any question, inquiry or request for information when required by legal
process or otherwise make accurate statements in connection with any
investigations or audits or in the good faith performance of such directors’
duties or obligations to the Company.

 

13.

RELEASE OF CLAIMS. In consideration for the payments and other promises and
undertakings contained in this Agreement to which you would not otherwise be
entitled, and except as otherwise set forth in this Agreement, you release,
acquit and forever discharge the Company, its parents and subsidiaries, and its
and their respective officers, directors, agents, servants, employees,
attorneys, shareholders, successors, assigns and affiliates (collectively, the
“Released Parties”), in their capacity as such, of and from any and all claims,
liabilities, demands, charges, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, which you assert or could assert against the Company at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, on any ground whatsoever, known and unknown, suspected
and unsuspected, disclosed and undisclosed, arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
date you sign this Agreement, including but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to

 

5.



--------------------------------------------------------------------------------

  severance pay; any and all causes of action, including but not limited to
actions for breach of contract, express or implied, breach of the covenant of
good faith and fair dealing, express or implied, wrongful termination in
violation of public policy, all other claims for wrongful termination and
constructive discharge, and all other tort claims, including, but not limited
to, intentional or negligent infliction of emotional distress, invasion of
privacy, negligence, negligent investigation, negligent hiring, supervision or
retention, assault and battery, false imprisonment, defamation, intentional or
negligent misrepresentation, fraud, and any and all claims arising under any
federal, state or local law or statute, including, but not limited to, the
California Fair Employment and Housing Act; Business and Professions Code 17200;
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Fair Labor Standards Act; the Employee Retirement and Income Security Act; the
Americans with Disabilities Act, 42 U.S.C. § 1981; the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Family and Medical Leave Act;
the California Family Rights Act; the California Labor Code; the California
Civil Code; the California Constitution; and any and all other laws and
regulations relating to employment termination, employment discrimination,
harassment or retaliation, any and all claims for attorneys’ fees and costs,
inasmuch as is permissible by law and by the respective governmental enforcement
agencies for the above-listed laws.

Subject to the Company’s payment of all amount owed under this Agreement, you
further agree that you have been paid all undisputed wages due or earned, and as
to any further alleged unpaid wages due, you agree that there is a bona fide and
good-faith dispute as to whether such wages are due and based on this dispute
and the consideration provided under the agreement, you release and waive any
such claims.

This Agreement does not waive rights or claims under federal or state law that
you cannot, as a matter of law, waive by private agreement, such as a right of
indemnification under Labor Code Section 2802. Nor does this Agreement waive any
rights you have to indemnification and/or mandatory advancement of expenses by
the Company or any subsidiary thereof under the Company’s bylaws or the by-laws
of any such subsidiary, or under statute or any insurance or other
indemnification policies, including the Company’s Directors and Officers
Liability Insurance policy and the Company’s Indemnity Agreement, or any
agreement to which you are a party (together, the “Indemnification Agreements”),
which rights are expressly preserved and remain in full force and effect.
Additionally, nothing in this Agreement precludes you from enforcing any
provisions hereof or filing a charge or complaint with or participating in any
investigation or proceeding before the Equal Employment Opportunity Commission.
However, while you may file a charge and participate in any proceeding conducted
by the Equal Opportunity Commission, by signing this Agreement, you waive your
right to bring a lawsuit against the Company and waive your right to any
individual monetary recovery in any action or lawsuit initiated by the Equal
Employment Opportunity Commission.

 

6.



--------------------------------------------------------------------------------

14.

CLAWBACK POLICIES. You agree that this Agreement does not prohibit the Company
from seeking recovery from you under the “clawback” policies as provided for in
your equity award agreements with the Company, any of the Company’s bonus plans,
and/or any of the Company’s equity incentive plans. You further agree that, if,
at any time following the Separation Date, the Board determines that an event
has occurred that gives rise to the Company’s right to seek recovery from you
under the Company’s Clawback Policy as in effect on the Separation Date in
respect of any incentive compensation as referenced therein, then such same
right to recovery shall also apply to the payments set forth in section 2 of
this Agreement (including without limitation those equity incentive compensation
payments referenced in Section 2.B of this Agreement), notwithstanding anything
to the contrary. Nothing in this Agreement shall be construed to restrict the
Company’s ability to seek enforcement of any of the foregoing clawback rights
through lawsuits, arbitrations, or similar proceedings.

 

15.

RELEASE OF UNKNOWN CLAIMS. You acknowledge that you have read and understand
Section 1542 of the California Civil Code, which reads as follows: “A general
release does not extend to claims that the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release and that, if known by him or her, would have materially affected his or
her settlement with the debtor or released party.” You hereby knowingly,
intentionally, and expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
the release of any unknown or unsuspected claims you may have against any of the
Released Parties.

 

16.

MISCELLANEOUS. This Agreement, including all exhibits hereto, the
Indemnification Agreements, the eIP and the equity award agreements and Company
equity incentive plans pursuant to which such awards were granted, your Employee
Proprietary Information and Inventions Agreement with the Company and Mutual
Arbitration Agreement with the Company, collectively constitute the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to the subject matter of this Agreement. It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations, prior agreements and communications, whether oral
or written, as to the specific subjects of this letter by and between you and
the Company. None of the payments set forth in section 2 of this Agreement shall
be considered in determining your benefits under any plan, agreement, policy or
arrangement of the Company and its affiliates, including but not limited to the
Company’s 401(k) plan and other deferred compensation arrangements. The
provisions of that section of the Letter Agreement entitled “Tax and Other
Matters” is incorporated by reference herein and made a part hereof, including
without limitation the provisions relating to arbitration, in accordance with
the terms of your Mutual Arbitration Agreement. This Agreement may not be
modified or amended except in writing signed by both you and a duly authorized
officer of the Company. This Agreement will bind the heirs, personal
representatives, successors

 

7.



--------------------------------------------------------------------------------

  and assigns of both you and the Company, and inure to the benefit of both you
and the Company, their heirs, successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. No waiver by the Company of any right under this Agreement shall be
construed as a waiver of any other right, nor shall any waiver by the Company of
any breach of this Agreement be a waiver of any preceding or succeeding breach.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California.

 

17.

I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THIS WRITING, AS REQUIRED BY THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (ADEA) AND THE OLDER WORKERS’ BENEFIT
PROTECTION ACT (OWBPA), THAT: (a) MY WAIVER AND RELEASE DO NOT APPLY TO ANY
RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATE OF THIS AGREEMENT;
(b) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT; (c) I HAVE FORTY-FIVE (45) DAYS TO CONSIDER THIS AGREEMENT (ALTHOUGH
I MAY CHOOSE TO VOLUNTARILY EXECUTE THIS AGREEMENT EARLIER); (d) I HAVE SEVEN
(7) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT BY THE PARTIES TO REVOKE THE
AGREEMENT; AND (e) THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THE DATE UPON
WHICH THE REVOCATION PERIOD HAS EXPIRED, WHICH WILL BE THE EIGHTH DAY AFTER THIS
AGREEMENT IS EXECUTED BY ME, PROVIDED THAT THE COMPANY HAS ALSO EXECUTED THIS
AGREEMENT BY THAT DATE (“EFFECTIVE DATE”).

Upon acceptance of this Agreement, please sign below and return the executed
original to me. Upon your signature below, this will become our binding
agreement with respect to your separation from the Company and its terms merging
and superseding in their entirety all other or prior agreements and
communications, whether written or oral, by you and the Company as to the
specific subjects of this Agreement.

 

  eBay Inc. By:   /s/ Paul Pressler   Paul Pressler   Director & Chair of the
Compensation Committee

 

8.



--------------------------------------------------------------------------------

I UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY
MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM SIGNING THIS
RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE
BENEFITS DESCRIBED ABOVE:

 

/s/ Devin Wenig     Date:  

September 24, 2019

Devin Wenig      

 

9.



--------------------------------------------------------------------------------

Exhibit A

 

Company Equity Awards

   Award Date      # of
Shares      Exercise/Strike
Price

Time-Based RSU Awards

     01-APR-2016        26,173      N/A      01-APR-2017        41,704      N/A
     01-APR-2018        38,519      N/A      01-APR-2019        38,750      N/A

RSUs from 2017-2018 PBRSU Cycle

     N/A        215,193      N/A

RSUs from 2018-2019 PBRSU Cycle

     N/A        231,114      N/A

RSUs from 2019-2020 PBRSU Cycle

     N/A        232,500      N/A

 

Dividend Equivalent for:

   Amount ($USD)  

Time-Based RSU Awards

   $ 102,673.34  

RSUs from 2017-2018 PBRSU Cycle

   $ 150,635.10  

RSUs from 2018-2019 PBRSU Cycle

   $ 161,779.80  

RSUs from 2019-2020 PBRSU Cycle

   $ 130,200.00     

 

 

 

TOTAL

   $ 545,288.24     

 

 

 

 

10.



--------------------------------------------------------------------------------

Exhibit B

Post-Separation Obligations Under US Securities Laws

Rule 10b-5 under the Securities Exchange Act of 1934 (the “Exchange Act”)

Rule 10b-5 under the Exchange Act prohibits, among other things, trading on the
basis of material non-public information and disclosing (i.e., “tipping”) such
information to third parties. Rule 10b-5 will continue to apply to you after
your Separation Date. You will, therefore, continue to be prohibited from:

 

  •  

trading on the basis of material non-public information regarding the Company or
its securities and

 

  •  

disclosing material non-public information regarding the Company or its
securities to third parties so that they might trade in securities of the
Company.

Section 16 of the Securities Exchange Act

As you know, Section 16 imposes reporting obligations and “short-swing trading”
liabilities on executive officers of public companies. These obligations and
liabilities can continue for up to six months following your Separation Date if
you have non-exempt transactions during the six-month period prior to your
Separation Date. Based on our review of the Company’s records, it appears that
all of your equity transactions during this period were exempt under the
provisions under this rule.

Rule 144 of the Securities Act of 1933 (the “Securities Act”)

Based on your position with the Company prior to your Separation Date, you were
an affiliate of the Company and any sales by you of Company securities had to be
done in compliance with the requirements of Rule 144 of the Securities Act. You
will need to continue to comply with Rule 144 for a period of 90 days following
your Separation Date. To the extent you plan to sell any of your Company
securities during this time, you should work with your broker and/or financial
advisor to ensure that you are complying with the provisions of Rule 144.

***

Note that the above is intended merely as a summary of certain provisions of the
securities laws that may continue to apply to you after your Separation Date. It
is not intended as legal advice. You should, of course, consult with your own
legal advisors if you have any questions regarding the application of these or
any other provisions of the securities laws.

 

11.